DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2011/0002250 A1).
Regarding claim 13, Wang discloses:
determining, by an access network device (fig.2 element 220 EnB), first system information is updated (par.[0062] which recites, in part, “When system information is 
sending, by an access network device (fig.6 eNB-600 element), a paging message to a terminal device (fig.6 element 620) that indicates that first system information is updated (par.[0035] which describe the ETWS field in the paging being updated from true to false, and the associated system information, par.[0006]).

Regarding claim 14, Wang discloses:
wherein the paging message comprising first indication information (fig.6 disclose the paging messages 604 and 620, wherein when the ETWS Notification = True, the system may determine that the WTRU may receive updated system information, par.[0030]), and the first indication information is used to indicate that the update of the first system information is caused by a change of a broadcast status of second system information (fig.6 which discloses the  earthquake and tsunami warning service (ETWS) when the value is True, the second system information ETWS or PWS is broadcast, thus an update broadcasted system information par.[0008]), and the second system information is system information sent by the access network device based on a requirement of the terminal device par.[0031] which recites, in part “SIB-1 510 includes scheduling information 512 for SIB-10 514, and SIB-11 516.” The updated or second system information includes scheduling information for the UE); or 
the first indication information is used to indicate that the update of the first system information is not caused by a change of a broadcast status of second system information (par.[0032] which recites, in part, “At block 648, the eNB 602 may then turn 

Regarding claim 15, Wang discloses:
a communications apparatus, comprising: a processor to determine, that first system information is updated (par.[0062] which recites, in part, “When system information is updated, an update notification is broadcast during a modification period to a WTRU.” Fig.6 element 648 ETWS is turned off);
a transmitter, coupled with the processor, to send a paging message to a terminal device (fig.6 element 620) that indicates that first system information is updated (par.[0035] which describe the ETWS field in the paging being updated from true to false, and the associated system information, par.[0006]).

Regarding claim 16, Wang discloses:
wherein the paging message comprising first indication information (fig.6 disclose the paging messages 604 and 620, wherein when the ETWS Notification = True, the system may determine that the WTRU may receive updated system information, par.[0030]), and the first indication information is used to indicate that the update of the first system information is caused by a change of a broadcast status of second system information (fig.6 which discloses the  earthquake and tsunami warning service (ETWS) when the value is True, the second system information ETWS or PWS is broadcast, thus an update broadcasted system information par.[0008]), and the second system information is system information sent by the access network device based on a 
the first indication information is used to indicate that the update of the first system information is not caused by a change of a broadcast status of second system information (par.[0032] which recites, in part, “At block 648, the eNB 602 may then turn off the ETWS-indication by setting the ETWS-indication field 608 to "FALSE") par.[0033 - 0034]).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Islam et al. (US 2019/0313365 A1).
Regarding claim 13, Islam discloses:
determining, by an access network device (fig.4 element 110 EnB), first system information is updated (par.[0054] which recites, in part, “In some aspects, the base 
sending, by an access network device (fig.4 element 110), a paging message to a terminal device (fig.4 element 415) that indicates that first system information is updated (par.[0052] discloses a notification for changing system information using the short paging method).

Regarding claim 15, Islam discloses:
a communications apparatus, comprising: a processor to determine, that first system information is updated (par.[0054] which recites, in part, “In some aspects, the base station 110 may trigger a short paging message without receiving an instruction from another device, such as when the base station 110 determines that system information is to be changed (e.g., based on cell load, channel conditions, and/or the like)..” also, the instruction can come from core network as shown in fig.4);
a transmitter coupled, to the processor to send, by an access network device (fig.4 element 110), a paging message to a terminal device (fig.4 element 415) that indicates that first system information is updated (par.[0052] discloses a notification for changing system information using the short paging method).
















Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Islam et al. (US 2019/0239187 A1), with priority to provision dated Feb 1, 2018.
Regarding claim 1, Islam discloses: 
a paging message transmission method, comprising: 
compressing, by an access network device (fig.2 element 105-a which discloses  a eNB or gNB which is communicatively coupled with a UE 115-a), scheduling information corresponding to a first paging message (par.[0010 – 0011] which discloses a short paging message), wherein the first paging message is a message for terminal paging (par.[0015] which recites, in part, “wherein the first type of control information included in the first DCI message comprises a short paging message or downlink paging scheduling information, and determining a second type of control information included in the second DCI message based at least in part on the C-RNTI, wherein the second type of control information included in the second DCI message comprises a configuration for at least one of an uplink or downlink transmission.” That is, the short paging message can be used to indicate a second DCI paging for resource UL/DL resource allocations. See, par.[0052 – 0053]), and a quantity of bits occupied by compressed scheduling information is not greater than a preset bit quantity (par.[0053] which recites, in part, “the base station may use existing bit fields in a DCI format to transmit the additional control information, rather than introducing new bit fields to the 
sending, by the access network device, a second paging message to a terminal device when a first paging occasion arrives (par.[0053] which recites, in part, “Further, when a base station 105 identifies additional control information (e.g., a short paging message) to transmit to a UE 115 for a certain type of communication (e.g., paging),”. That is, during the paging occasion the eNB can transmit to the UE a short paging message with an indicator for paging associated with DCI in a single paging occasion. Also see e.g. par.[0059] which recites, in part, “In this example, base station 105-a may include a short message indicator, and other paging indicators in multipurpose bit fields 215 of the DCI message 210-b. The short message indicator may be used to indicate whether the DCI message 210-b includes a short paging message or scheduling information for an upcoming paging message, and the other paging indicators may be used to provide other control information related to paging.”), and sending the first paging message on a time-frequency resource corresponding to the compressed scheduling information (par.[0049] which recites, in part, “In some cases a subframe may be the smallest scheduling unit of the wireless communications system 100, and may be referred to as a transmission time interval (TTI). In other cases, a smallest scheduling unit of the wireless communications system 100 may be shorter than a subframe or may be dynamically selected (e.g., in bursts of shortened TTIs (sTTIs) or in selected component carriers using sTTIs).”), wherein the second paging message comprises a first identifier and the compressed scheduling information (par.[0059 and 0071] which recites, in part, “base station 105-b may use at least one bit field in the DCI 
Regarding claim 5, Islam discloses: 
a paging message transmission method, comprising: 
compressing, by an access network device (fig.2 element 105-a which discloses  a eNB or gNB which is communicatively coupled with a UE 115-a), scheduling information corresponding to a first paging message (par.[0010 – 0011] which discloses a short paging message), wherein the first paging message is a message for terminal paging (par.[0015] which recites, in part, “wherein the first type of control information included in the first DCI message comprises a short paging message or downlink paging scheduling information, and determining a second type of control information included in the second DCI message based at least in part on the C-RNTI, wherein the second type of control information included in the second DCI message comprises a configuration for at least one of an uplink or downlink transmission.” That is, the short paging message can be used to indicate a second DCI paging for resource UL/DL resource allocations. See, par.[0052 – 0053]), and a quantity of bits occupied by 
sending, by the access network device, a second paging message to a terminal device when a first paging occasion arrives (par.[0053] which recites, in part, “Further, when a base station 105 identifies additional control information (e.g., a short paging message) to transmit to a UE 115 for a certain type of communication (e.g., paging),”. That is, during the paging occasion the eNB can transmit to the UE a short paging message with an indicator for paging associated with DCI in a single paging occasion. Also see e.g. par.[0059] which recites, in part, “In this example, base station 105-a may include a short message indicator, and other paging indicators in multipurpose bit fields 215 of the DCI message 210-b. The short message indicator may be used to indicate whether the DCI message 210-b includes a short paging message or scheduling information for an upcoming paging message, and the other paging indicators may be used to provide other control information related to paging.”), and sending the first paging message on a time-frequency resource corresponding to the compressed scheduling information (par.[0049] which recites, in part, “In some cases a subframe may be the smallest scheduling unit of the wireless communications system 100, and may be referred to as a transmission time interval (TTI). In other cases, a smallest scheduling unit of the wireless communications system 100 may be shorter than a subframe or may be dynamically selected (e.g., in bursts of shortened TTIs (sTTIs) or in .

Claim(s) 1, 4-5, and 8, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Soriaga et al. (US 2019/0349902 A1), with priority to provision dated May 11, 2018.
Regarding claim 1, Soriaga discloses: 
a paging message transmission method, comprising:
compressing, by an access network device (fig.1 element 110-a which discloses  a eNB or gNB which is communicatively coupled with a UE 115-a), scheduling information corresponding to a first paging message (par.[0086] which recites, in part, “In some implementations, the second bit length comprises a subset of bits that does not get used to schedule paging PDSCH in in the second downlink control information 
sending, by the access network device, a second paging message to a terminal device when a first paging occasion arrives (par.[0066] discloses transmitting the short message paging in a paging occasion), and sending the first paging message on a time-frequency resource corresponding to the compressed scheduling information (par.[0027] which discloses mission critical URLLC low-latency and short TTI), wherein the second paging message comprises a first identifier and the compressed scheduling information (par.[0070] which describe the two different DCIs scrambled by different P-RNTI), and the first identifier indicates the second paging message is a short message (par.[0070] describe the UE receiving a short paging DCI with P-RNTI that indicates short paging).
Regarding claim 4, Soriaga discloses:
wherein the second paging message further comprises a second identifier that indicates the terminal device is to receive the first paging message (par.[0066] which discloses a second P-RNTI for scheduling information, and wherein the UE determines if the control information further comprises scheduling information).

Regarding claim 5, Soriaga discloses: 
a paging message transmission apparatus, comprising:
a processor to compressing, by an access network device (fig.1 element 110-a which discloses  a eNB or gNB which is communicatively coupled with a UE 115-a), scheduling information corresponding to a first paging message (par.[0086] which recites, in part, “In some implementations, the second bit length comprises a subset of bits that does not get used to schedule paging PDSCH in in the second downlink control information message.”), wherein the first paging message is a message for terminal paging (par.[0076] which recites, in part, “and the second downlink control information message comprises the scheduling information and a second short message”. The office notes that the first message is being mapped to a short traditional paging which includes scheduling information, and second paging is being mapped to short paging with ETWS, PWS, or SI update), and a quantity of bits occupied by compressed scheduling information is not greater than a preset bit quantity (par.[0086] as discussed above with reference to bits); and 
and a transmitter coupled with the processor, to:
sending, by the access network device, a second paging message to a terminal device when a first paging occasion arrives (par.[0066] discloses transmitting the short message paging in a paging occasion), and sending the first paging message on a time-frequency resource corresponding to the compressed scheduling information (par.[0027] which discloses mission critical URLLC low-latency and short TTI), wherein the second paging message comprises a first identifier and the compressed scheduling 
Regarding claim 8, Soriaga discloses:
wherein the second paging message further comprises a second identifier that indicates the terminal device is to receive the first paging message (par.[0066] which discloses a second P-RNTI for scheduling information, and wherein the UE determines if the control information further comprises scheduling information).

Allowable Subject Matter
Claims 2-3 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant invention relates to techniques for transmitting paging to a user equipment in a wireless communications network. Each of the Independent claims 9 and 11 contains features which, when combined with other features in the claims, the prior art of record failed to anticipate or render obvious at the time when instant invention was made:
For example, the closest prior art, Soriaga discloses monitoring for a paging downlink control channel comprising downlink control information, wherein the downlink 
While the disclosure of Soriaga teaches receiving a first and second paging it does not disclose:
“generating, by an access network device, scheduling information corresponding to a first paging message, wherein the first paging message is a message for terminal paging, frequency domain information in the scheduling information indicates a mapping mode of the first paging message on a frequency domain resource, and the mapping mode indicates that the first paging message is mapped starting from a preset position on the frequency domain resource, wherein the preset position is a 4th physical resource block on the frequency domain resource, and k is an integer not less than 0; and sending, by the access network device, a second paging message to a terminal device when a first paging occasion arrives, and sending the first paging message on a time-frequency resource corresponding to the scheduling information, wherein the second paging message comprises a first identifier, a second identifier, and the scheduling information, the first identifier indicates the second paging message comprises a short message, and the second identifier indicates the terminal device is to receive the first paging message.”
Thus, the claims are considered to be in condition for allowance. 

While the disclosure of Islam teaches receiving a first and second paging it does not disclose:
“generating, by an access network device, scheduling information corresponding to a first paging message, wherein the first paging message is a message for terminal paging, frequency domain information in the scheduling information indicates a mapping mode of the first paging message on a frequency domain resource, and the mapping mode indicates that the first paging message is mapped starting from a preset position on the frequency domain resource, wherein the preset position is a 4th physical resource block on the frequency domain resource, and k is an integer not less than 0; and sending, by the access network device, a second paging message to a terminal device when a first paging occasion arrives, and sending the first paging message on a time-frequency resource corresponding to the scheduling 
Thus, the claims are considered to be in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
He et al. (US 2019/0223160 A1) “Transmission Downlink Control Information for New Radio (NR) System”
Gao et al. (WO 2019/192218 A1) “Method and Device for Indicating and Receiving Paging Control Information, Storage Medium, Base Station, and Terminal”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411